Citation Nr: 1736430	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  16-17 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a sleep disorder (claimed as insomnia).

2.  Entitlement to service connection for memory problems.

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 C.F.R. §  3.317.

5.  Entitlement to service connection for hypertension, to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 C.F.R. §  3.317.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran had active service from December 2008 to November 2009, which included service in Southwest Asia during the Gulf War.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection for a sleep disorder, also claimed as insomnia, memory problems, and depression, and from a February 2017 rating decision, which denied service connection for headaches and hypertension.

In June 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the electronic claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a sleep disorder, memory loss, depression, and headaches, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

The Veteran's hypertension did not have its onset in service, did not manifest to a compensable degree within one year of separation from service, and is not otherwise related to service, to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 C.F.R. §  3.317, or a service connected disability. 


CONCLUSION OF LAW

The criteria for establishing service-connection for hypertension, to include as due to an undiagnosed illness or other qualifying chronic disability, or as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.           §§  5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

VA's duty to notify was satisfied by letters dated November 2012, February 2013, and August 2016.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran in the development of her claim has also been met. This duty includes assisting her in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's available service treatment records (STRs), VA treatment records, and private medical records.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  

The Board acknowledges that VA has neither afforded the Veteran an examination, nor solicited a medical opinion regarding her claim of entitlement to service connection for hypertension.  VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the standards of McLendon are not met as to this issue as the evidence of records fails to indicate that hypertension had its onset in service or is otherwise related thereto, including as secondary to the Veteran's service-connected disabilities. 

The Veteran has not advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

Service-Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection may be presumed for certain chronic diseases, to include hypertension, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2016). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2016).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptoms after service may serve as an alternative method of establishing service connection.  38 C.F.R. § 3.303(b) (2016).  Continuity of symptoms may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptoms applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In addition to the above, service connection may also be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021. 38 C.F.R. § 3.317 (a)(1) (2016). 

There are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317 (2016).

The record shows that the Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.  Therefore, the Persian Gulf statutory and regulatory provisions are applicable in this case.  

Service connection may also be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

When considering evidence supporting a service connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49   (1990). 

Initially, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

The Veteran's STRs indicate that in January 2008 she presented to the medical clinic with a fever and chills.  She denied a history of hypertension.  Her blood pressure was 140/83.  She was treated with medication and released.  She presented the following day and was diagnosed with an upper respiratory infection.  Her blood pressure on initial presentation was 120/78.  At her follow-up examination days later her blood pressure was recorded as 118/77.  

In May 2008 the Veteran reported to the medical clinic for a gynecological problem.  Her recorded blood pressure was 121/62.  In June 2008 the Veteran reported for her preventative medical visit.  Her blood pressure was 119/76.  She denied a history of hypertension.  
	
In January 2009, the Veteran reported to the medical clinic regarding her menstrual cycle.  Her recorded blood pressure was 130/86.  At her follow-up appointment her recorded blood pressure was 138/88.  She was prescribed birth control.

In February 2009, the Veteran reported to the medical clinic regarding her menstrual cycle.  Her recorded blood pressure 149/89.  

In March 2009, the Veteran reported to an in-theater medical clinic regarding her birth control pills.  Her recorded blood pressure was 134/74.  

In May 2009, the Veteran reported to an in-theater medical clinic for refill of her prescription birth control and with complaints of dry skin.  Her blood pressure was recorded as 134/67.  

In July 2009, the Veteran reported to an in-theater medical clinic due to pain in her left knee.  Her recorded blood pressure was  124/71.  Her July 2009 follow-up recorded her blood pressure at 126/63.

In October 2009, the Veteran presented to the medical clinic for acupressure of her knee.  Her blood pressure was 139/90.  In December 2009 the Veteran reported to a VA medical center (VAMC) for a physical examination.  She reported "feeling fine."  Her blood pressure was 136/86.

January 2010 VAMC records reported the Veteran's blood pressure as 128/80.  A July 2010 VAMC record indicated the Veteran's blood pressure was 129/77.   

A June 2012 VAMC record indicated the Veteran presented for issuance of birth control.  Her blood pressure was recorded at 135/95.  It was noted that her blood pressure was slightly elevated.  The Veteran stated that she had no history of blood pressure problems.  A repeat blood pressure reading was noted to be within normal limits.  

In February 2013, the Veteran presented to a VAMC for a blood pressure check.  She indicated that she had been in a private hospital the night before with complaints of headaches and her blood pressure had been elevated - at 150/90.  Her blood pressure was checked in the VAMC clinic and recorded as 139/95, which was noted to be slightly more elevated than her normal.  In follow-up treatment the Veteran's blood pressure was recorded at 135/95.  She was diagnosed with hypertension, prescribed medication, and advised to regulate her diet.  

An October 2014 VAMC record indicated that the Veteran presented for an evaluation of a gynecological problem.  It was noted that the Veteran had a history of gynecological problems which were treated with birth control.  It was noted the Veteran developed hypertension and had to discontinue the birth control pills.   

In November 2014, the Veteran presented to a VAMC with abnormal uterine bleeding and anemia.  It was noted that her gynecological problems had been managed with birth control in the past but that she developed hypertension.   An addendum note indicated the Veteran could not take birth control pills due to hypertension. 

In her June 2107 hearing before the undersigned Veterans Law Judge, the Veteran testified that she began having high blood pressure readings while deployed in Iraq which continued when she returned from deployment.  She stated that her VA doctor did not want to diagnose her with hypertension at such a young age - she was 20 - but that she kept getting higher blood pressure readings.  She stated that her readings were not extremely high, but that they were elevated readings.  She testified that it took her physician a year or two to diagnose her with hypertension and put her on medication.  She believed she was not diagnosed with hypertension until 2012.  She stated that her physician did not relate her hypertension to her service.  

Direct service connection necessitates that the Veteran's hypertension was related to an injury or disease incurred in service.  The evidence of record, however, does not support such a finding.  The Veteran's STRs do contain reports of the Veteran having elevated blood pressure readings, but also show the Veteran to have had normal blood pressure readings while in-service, as well.  Importantly, the Veteran's STRs are void of treatment for high blood pressure and also do not include a diagnosis of or treatment for hypertension.  Specifically, her highest in-service blood pressure reading in February 2009 of 149/89 was not treated independently of the follow-up for gynecological problems that brought her to the medical clinic.  Thus, the Veteran's isolated episodes of high blood pressure in-service do not establish that the Veteran had hypertension while in-service.  Similarly, there is no evidence of record which established that the Veteran was diagnosed with hypertension within one year of her active service.  The first documented report of hypertension found in the evidence of record was in February 2013, when she was diagnosed with hypertension associated with her having headaches.  The first indication that the Veteran had hypertension, then, was four years after her active service had ended.  The medical evidence of record does not indicate that in that span of time the Veteran was treating for high blood pressure or hypertension.  There is no evidence of record which establishes that the Veteran had continuity of care for high blood pressure or hypertension since the end of her active service.  Furthermore, the November 2014 VAMC record indicated that the Veteran's hypertension was linked to her taking birth control pills.  Thus, the evidence of record which addresses the etiology of the Veteran's hypertension, did not link the Veteran's hypertension and her service.  As such, service-connection for hypertension on a direct basis is not warranted.

Presumptive service-connection is also not established in regards to the Veteran's hypertension.  Though the Veteran did have active duty service in the Southwest Asia Theater of operations during the Persian Gulf War, hypertension is not a disability afforded such presumptive service-connection.   Hypertension is a known clinical disease and not an undiagnosed illness or manifestation of a medically unexplained chronic multisymptom illness.  It is also not included on the list of presumptive infectious diseases.  38 C.F.R. § 3.317 (a)(1)(i)-(ii).  Furthermore, the evidence of record has linked the Veteran's hypertension to her taking oral contraceptives and did not associate it with her service in the Southwest Asia Theater of operations during the Persian Gulf War.  Accordingly, the Board finds that service connection for hypertension cannot be granted under the presumptive provisions of 38 U.S.C.A. § 1117  and 38 C.F.R. § 3.317.  

Additionally, secondary service connection is also not established in regards to the Veteran's hypertension, as it would necessitate the disability being caused or aggravated by a service-connected disability.  The Veteran's service connected disabilities are post-traumatic stress disorder (PTSD), cervical strain, and right and left knee patellofemoral pain syndrome.  As stated above, the evidence of record links the Veteran's hypertension to her taking of oral contraceptives.  There is no medical evidence of record which finds the Veteran's hypertension related to any of her service-connected disabilities.  In a January 2017 VA examination regarding PTSD, the examiner did not identify hypertension as being related to the Veteran's diagnosed PTSD.  Thus, the record is void of any evidence which would support a finding that the Veteran's hypertension was caused or aggravated by any of her service-connected disabilities.  As such, the Board finds that secondary service-connection is not warranted.

The Board finds the medical records in the Veteran's claims file highly probative to the issue of whether the Veteran's hypertension is related to service, including Southwest Asia service, or a service connected disability.  The Veteran's diagnosis was made by a physician who had been treating her since 2009 and was familiar with the Veteran's history and medical status.  That physician did not relate the Veteran's hypertension to her service, to include her service in Southwest Asia, or to any of her service-connected disabilities.  Furthermore, additional examining physicians that treated the Veteran also did not  related the Veteran's hypertension to any other causation besides her taking of oral contraceptives.  Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection, on a direct, presumptive, or secondary basis.  The Board finds that the medical evidence of record showed that the Veteran's hypertension was neither related to service, including her service in Southwest Asia, nor secondary to her service-connected disabilities.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428 (2011), as to the specific issue being decided herein, an opinion as to the etiology of hypertension and whether it is etiologically related to the Veteran's active service, including her service in Southwest Asia, or her service connected disabilities, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  That is, although the Board readily acknowledges that Veteran was competent to report her hypertension symptoms, there is no indication that she was competent to etiologically link any such symptoms to her active service, including her service in Southwest Asia, or her service connected disabilities.  In addition, the Veteran was not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrated that the Veteran had received any special training or acquired any medical expertise in evaluating hypertension.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, the Veteran's statements were lay evidence that do not constitute competent medical evidence and lack probative value.

In sum, the claims file does not contain competent and credible evidence that the Veteran's hypertension was related to service, including her service in Southwest Asia, or was related to or aggravated by her service connected disabilities.  The Board finds that the competent and credible medical evidence from a licensed medical professional is more probative than lay statements with regard to the etiology of the Veteran's hypertension.  Harvey v. Brown, 6 Vet. App. 390, 394   (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology).  See also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (indicating lay evidence must demonstrate some competence and affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

Accordingly, as the preponderance of the evidence is against the claim for service connection for hypertension, to include as a result service in Southwest Asia or as secondary to the Veteran's service-connected disabilities, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service-connection for hypertension, to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 C.F.R. §  3.317 or as secondary to the Veteran's service-connected disabilities, is denied.



REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

The Veteran seeks service-connection for a sleep disorder, depression, and memory problems.  Review of her VA medical records indicate that she made complaints of these symptoms within months of her return from deployment to Iraq.  Though the Veteran was afforded a VA PTSD examination in February 2017, she has never been afforded a VA examination to address the etiology of other diagnosed mental disorders, sleep disorders and memory problems, to include consideration of her Gulf War service.  Thus, a remand of these issues is necessary to schedule the Veteran for an appropriate VA examination and opinion.

The Veteran also seeks service connection for headaches, to include due to exposure to an undiagnosed illness due to environmental hazards during Gulf War service, pursuant to 38 C.F.R. § 3.317.  As discussed above, the Veteran had qualifying service in the Southwest Asia Theater of operations during the Persian Gulf War.  Thus, a remand is warranted to provide the Veteran an in-person Gulf War examination to address the nature and etiology of any headache disorder.  The determination as to whether an illness qualifies under the referenced section is "solely a medical determination."  See 38 C.F.R. §  3.317(a)(2)(i)(B).  The Board finds that the record does not contain sufficient medical evidence regarding the etiology of the Veteran's headaches.  Accordingly, a medical opinion that addresses the relevant theories of entitlement should be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange for the Veteran to undergo VA mental disorders examination. The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies (to include psychological testing, if deemed warranted) should be accomplished (with all findings made available to the examiner prior to the completion of his/her report), and all clinical findings should be reported in detail. 

The examiner should clearly identify all current psychiatric diagnoses, as well as any psychiatric disorder(s) validly diagnosed at any time pertinent to the current claim (even if now resolved or asymptomatic), to include depression.  The examiner should note the February 2010 diagnosis of adjustment reaction with depressed mood.  

For each diagnosed acquired psychiatric disorder, to include depression, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service, to include her deployment to Iraq.  

The examiner is requested to identify any separate sleep disorder and any disability manifested by memory problems.  If any diagnosis of a separate disability is made, the examiner is requested to opine if such a disability is at least as likely as not (i.e. a 50 percent or greater probability) related to service, to include her deployment to Iraq.  If there is no separate diagnosis made the examiner should comment on the symptoms/manifestations of the psychological disability and explain these manifestations.

In addressing the above, the examiner must consider and discuss all medical and other objective evidence, and all lay assertions - to include the Veteran's competent assertions as the onset, nature, and continuity of psychiatric, sleep, and memory symptoms. 

Notably, the absence of documented evidence of psychiatric problems during the Veteran's service or at discharge should not serve as the sole basis for a negative opinion. 

These opinions must be accompanied by adequate reasons and bases for all conclusions.  If the examiner finds that one etiological explanation is more likely than another, such opinion should provide a clear rationale for that finding and a thorough discussion of all findings should be set forth.

2.  Obtain a VA medical opinion from a medical doctor with the appropriate expertise, to determine the nature and etiology of the Veteran's headaches.  The claims folder and a copy of this REMAND must be made available to the physician providing the opinion, and the physician is asked to indicate that he or she has reviewed the claims folder.  The physician should include a discussion of the Veteran's documented medical history and assertions.

The examiner is requested to opine:

a) Whether it is at least as likely as not (a 50% or greater probability) that any diagnosed headaches disability had its onset in, or was caused by active duty service, to include Gulf War exposures to toxins and other environmental factors. 

b) If the Veteran's headaches are a symptom that cannot be attributed to a known diagnostic entity, the examiner must opine as to whether the symptoms represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf service. 

In addressing the above, the examiner must consider and discuss all medical and other objective evidence, and all lay assertions - to include the Veteran's competent assertions as the onset, nature, and continuity of headache symptoms. 

These opinions must be accompanied by adequate reasons and bases for all conclusions.  If the physician finds that one etiological explanation is more likely than another, such opinion should provide a clear rationale for that finding and a thorough discussion of all findings should be set forth.

3.  Then, readjudicate the claims.  If any benefit sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case and allowed the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


